UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number: 333-126654 BIRCH BRANCH, INC. (Exact name of registrant as specified in its charter) Colorado 84-1124170 (State of incorporation) (I.R.S. Employer Identification Number) 2560 W.
